

116 HR 5268 IH: Stolen Heritage Prevention Act of 2019
U.S. House of Representatives
2019-11-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5268IN THE HOUSE OF REPRESENTATIVESNovember 26, 2019Mr. Clay introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prevent individuals who are not members of Indian tribes
			 from receiving Indian tribal benefits, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stolen Heritage Prevention Act of 2019. 2.Fraudulent receipt of tribal benefits; tribal identification cards (a)Wire fraudSection 1343 of title 18, United States Code, is amended—
 (1)by striking Whoever, having and inserting (a) In general—Whoever, having; (2)by striking violation occurs in relation to, and all that follows through 30 years, or both. and inserting the following:
					
 violation—(1)occurs in relation to, or involving any benefit authorized, transported, transmitted, transferred, disbursed, or paid in connection with, a presidentially declared major disaster or emergency (as those terms are defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122));
 (2)affects a financial institution; or (3)occurs in relation to, or involving any benefit authorized, transported, transmitted, transferred, disbursed, or paid in connection with, special programs and services provided by the United States to Indians because of their status as Indians;
						shall be fined not more than $1,000,000, imprisoned not more than 30 years, or both.; and
 (3)by adding at the end the following:  (b)DefinitionsIn this section—
							
								(1)
 the term Indian means any individual who is a member of an Indian tribe; and (2)the term Indian tribe—
 (A)has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act; and
 (B)includes, for purposes of this section only, an Indian group that has been formally recognized as an Indian tribe by—
 (i)a State legislature; (ii)a State commission; or
 (iii)another similar organization vested with State legislative tribal recognition authority. . (b)Identification cardsSection 1159 of title 18, United States Code, is amended—
 (1)in the section heading, by striking products and inserting products; misrepresentation of membership in an Indian tribe; (2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and
 (3)by inserting after subsection (b) the following:  (c)Tribal identification cards (1)In generalWhoever knowingly sells an Indian tribal identification card to an individual who is not a member of an Indian tribe without disclosing on such card that the individual is ineligible for any special programs and services provided by the United States to Indians because of their status as Indians shall be fined under this title, imprisoned not more than 5 years, or both.
 (2)Aggravating factorWhoever commits an offense under paragraph (1), with the intent to defraud the Federal Government for the purpose of receiving as a benefit, or causing another to receive as a benefit, special programs and services provided by the United States to Indians because of their status as Indians and is otherwise ineligible for such a benefit shall be fined under this title, imprisoned not more than 15 years, or both..
				